COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN RE: YVONNE ROSALES,                         §          No. 08-22-00199-CR

                       Relator.                  §       AN ORIGINAL PROCEEDING

                                                 §            IN MANDAMUS

                                            §
                                          ORDER

       On October 24, 2022, Relator filed an emergency motion for a stay of trial court

proceedings pursuant to Tex.R.App.P. 52.10. Having considered the motion, the Court DENIES

Relator's emergency motion for stay.

       IT IS SO ORDERED this 21st day of November, 2022.


                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.